Exhibit 10.3

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (as the same may be amended, modified or supplemented
from time to time, this “Assumption”), dated as of January 28, 2008, made by
AMERICAN PHYSICAL SECURITY GROUP, LLC, a Delaware limited liability company (the
“New Subsidiary”), in favor of the Lender (as defined below), recites and
provides:

 

R E C I T A L S

 

Pursuant to the terms of a Loan Agreement, dated as of May 2, 2007, as amended
by the First Amendment to Loan Agreement, dated as of July 12, 2007 (as further
amended, modified or supplemented from time to time, the “Loan Agreement”),
between American Defense Systems, Inc., a Delaware corporation (the “Company”),
A. J. Piscitelli & Associates, Inc., a New York corporation (“AJP”, and together
with the Company, the “Original Borrowers”), and Commerce Bank, N.A., a national
banking association (the “Lender”), the Lender agreed to extend credit to the
Original Borrowers.  Capitalized terms defined in the Loan Agreement shall have
the same defined meanings when such terms are used and not defined in this
Assumption.

 

Pursuant to the terms and conditions of the Asset Purchase Agreement, of even
date herewith, by and between the Company, the New Subsidiary, American Anti
Ram, Inc., a Virginia corporation (“AAR”) and the Owners (as therein defined,
and as the collective owners of all of the issued and outstanding capital stock
of AAR), the New Subsidiary acquired all of the assets of AAR.  The Original
Borrowers and the New Subsidiary, together with the other Subsidiaries of the
Original Borrowers, are engaged in business on a consolidated and integrated
basis, and their integrated operations include applying for and making use of
credit on a joint basis.  Accordingly, the Original Borrowers have requested
that the New Subsidiary become a Borrower under the Loan Agreement and the other
Loan Documents.  The Lender has agreed to accept the New Subsidiary as a
Borrower thereunder, and the New Subsidiary has agreed to assume the
Obligations.  Accordingly, the New Subsidiary agrees as follows:

 


1.             THE NEW SUBSIDIARY (A) ASSUMES AND AGREES TO BE JOINTLY AND
SEVERALLY LIABLE WITH EACH OTHER BORROWER FOR ALL OF THE OBLIGATIONS NOW
EXISTING OR HEREAFTER ARISING, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS
ARISING OUT OF THE LOAN AGREEMENT, THE TERM NOTE, THE REVOLVING CREDIT NOTE AND
THE OTHER LOAN DOCUMENTS, AND (B) AGREES TO BE JOINTLY AND SEVERALLY BOUND BY
ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE LOAN AGREEMENT, THE TERM NOTE,
THE REVOLVING CREDIT NOTE AND THE OTHER LOAN DOCUMENTS, AND HEREBY ASSUMES ALL
OF THE OBLIGATIONS OF THE BORROWERS THEREUNDER AND AGREES TO BE JOINTLY AND
SEVERALLY LIABLE THEREFOR.


 


2.             THE NEW SUBSIDIARY REPRESENTS THAT ALL ITEMS OF EQUIPMENT AND
INVENTORY OF THE NEW SUBSIDIARY ARE LOCATED AT THE PLACES SPECIFIED IN
SCHEDULE 1 HERETO.  DURING THE FIVE YEARS IMMEDIATELY PRECEDING THE DATE OF THIS
AGREEMENT, NEITHER THE NEW SUBSIDIARY NOR ANY PREDECESSOR OF THE NEW SUBSIDIARY
HAS USED ANY CORPORATE OR FICTITIOUS NAME OTHER THAN ITS CURRENT CORPORATE
NAME.  THE NEW SUBSIDIARY HAS NO TRADE NAMES.  THE CHIEF EXECUTIVE OFFICE AND
MAILING ADDRESS OF THE NEW SUBSIDIARY IS 541 EASTPARK COURT, SANDSTON, VIRGINIA 
23150.  THE NEW SUBSIDIARY’S EXACT LEGAL NAME IS THAT INDICATED ON THE SIGNATURE
PAGES HEREOF.  THE NEW SUBSIDIARY IS AN ORGANIZATION OF THE TYPE, AND IS
ORGANIZED IN THE JURISDICTION SET FORTH HEREIN.  THE SIGNATURE PAGE HEREOF
ACCURATELY SETS FORTH THE NEW SUBSIDIARY’S ORGANIZATIONAL

 

--------------------------------------------------------------------------------


 


IDENTIFICATION NUMBER OR ACCURATELY STATES THAT IT HAS NONE.  ALL OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN AGREEMENT ARE INCORPORATED
BY REFERENCE IN THIS ASSUMPTION, AND SHALL BE DEEMED TO HAVE BEEN MADE AND GIVEN
BY THE NEW SUBSIDIARY AS OF THE DATE HEREOF AS THOUGH SUCH REPRESENTATIONS AND
WARRANTIES WERE APPLICABLE TO IT.


 


4.             THE NEW SUBSIDIARY ALSO AGREES TO EXECUTE, DELIVER AND, IF
APPLICABLE, RECORD, SUCH ADDITIONAL INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS THE
LENDER MAY REASONABLY REQUIRE FOR THE PURPOSE OF EFFECTING THE ASSUMPTION
DESCRIBED HEREIN.


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Assumption to be executed
by its duly authorized representative as of the day and year first written
above.

 

 

 

NEW SUBSIDIARY:

 

 

 

AMERICAN PHYSICAL SECURITY GROUP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Organizational Number:

4491581

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EQUIPMENT AND INVENTORY LOCATIONS

 

Locations of Equipment:

 

New Subsidiary:

 

541 Eastpark Court

Sandston, Virginia  23150

 

Locations of Inventory:

 

New Subsidiary:

 

541 Eastpark Court

Sandston, Virginia  23150

 

3

--------------------------------------------------------------------------------